DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statements filed 1/13/2022 have been considered by the examiner.
Status of Claims
This action is in reply to the amendment filed on November 23, 2021.
Claims 2 and 11 have been canceled.
Claims 1, 3-10, and 12-18 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the objections to the specifications/drawings have been fully considered and are persuasive. The objection to the specification and drawings has been withdrawn.
Applicant's arguments with respect to the rejection of claims 4-5 and 13-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 4-5 and 13-14 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 18 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 18 under 35 U.S.C. 101 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-18  under 35 U.S.C 102 have been fully considered but are moot because the new ground of rejection does not rely on any reference 
	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US. Pub. No. 20100198478 A1) in view of Nishira et al. (JP 2005339241 A).
Regarding claim 1:
Shin teaches:
A device for controlling travel of a vehicle (see fig. 1 “target vehicle control system” and section [0020]: “Target vehicle following control system 100, which may also be referred to as adaptive cruise control (ACC), includes host vehicle 110, sensing device 115, target object following control module 120, brake control module 130, and powertrain output torque control module 140.”)
a processor configured to set a speed curve of the vehicle based on a relative speed and distance of the vehicle with respect to a front subject (from section [0022]: “Sensing device 115 provides a data stream of information including at least range, r, and a change in range or a range rate, r_dot. Sensing device 115 can represent a single sensor, a single sensor combined with a processor, a multitude of sensors, or any other known configuration capable of generating the required data stream. One preferred embodiment includes known radar devices 115, but may also include vision, LIDAR, or sonar devices. The sensing device 115 attached to the host vehicle 110 detects r (the distance between the two vehicles), and r_dot (relative speed of the target vehicle 150 with respect to the host vehicle 110) for use by the target vehicle following control system 100.” See also paragraph [0028] which teaches the use of a “speed profile”, i.e. speed curve, that is based on the relative speed and distance of the vehicle to the target vehicle.  See further fig. 7A and paragraph [0048] regarding the host vehicle speed vs. time as a result of the speed profile.)
a controller configured to control the vehicle to travel according to the set speed curve (from Section [0022]: “The sensing device 115 attached to the host vehicle 110 detects r (the distance between the two vehicles), and r_dot (relative speed of the target vehicle 150 with respect to the host vehicle 110) for use by the target vehicle following control system 100.”; from section [0024]: "The sliding mode control makes it possible for the ACC system to keep its range-speed state on the simple sliding surface 155.")
wherein the processor is further configured to: establish a nonlinear optimization function about speed based on the relative speed and distance of the vehicle with respect to the front subject; and solve the optimization function, such that the relative speed of the vehicle with respect to the front subject is close to zero when the vehicle travels at a speed corresponding to a solution obtained by solving the optimization function.
	Nishira teaches:
wherein the processor is further configured to: establish a nonlinear optimization function about speed based on the relative speed and distance of the vehicle with respect to the front subject (see at least pages 4-6 and 12 regarding a nonlinear optimization problem and solving an optimal solution of the nonlinear optimization problem. Also, see pages 9-11 regarding relative positon and relative velocity between the own vehicle and the other vehicle.)
solve the optimization function, such that the relative speed of the vehicle with respect to the front subject is close to zero when the vehicle travels at a speed corresponding to a solution obtained by solving the optimization function (see at least pages 4-6 and 12 regarding a nonlinear optimization problem and solving an optimal solution of the nonlinear optimization problem. Also, see pages 9-11 regarding relative positon and relative velocity between the own vehicle and the other vehicle. Also, see pages 10-12 regarding driving as close to the target speed as possible (i.e. close to zero).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for automatic speed control in a motor vehicle of Shin by the system of Nishira et al. wherein the processor is further configured to: establish a nonlinear optimization function about speed based on the relative speed and distance of the vehicle with respect to the front subject; and solve the optimization function, such that the relative speed of the vehicle with respect to the front subject is close to zero when the vehicle 
Regarding claim 3: 
Shin teaches:
wherein the processor is further configured to: judge whether the optimization function has a solution when solving the optimization function (from section [0030]: “The simple sliding surface 155 may also be utilized to describe how a host vehicle 110 reacts while not on the simple sliding surface 155. For example, for a measured                                 
                                    
                                        
                                            v
                                        
                                        
                                            T
                                        
                                    
                                
                             value, the control system determines whether the existing r value is in the region above or in the region below the simple sliding surface 155. If the existing r value is in the region above the surface, a negative                                 
                                    
                                        
                                            a
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                             is generated to decrease output torque commanded of the powertrain, activate braking force, or both in order to increase r to a desired range value,                                
                                     
                                    
                                        
                                            r
                                        
                                        
                                            T
                                        
                                    
                                
                            . If the existing r value is in the region below the surface, a positive a.sub.cmd is generated to increase output torque commanded of the powertrain in order to decrease r to the desired value,                                 
                                    
                                        
                                            r
                                        
                                        
                                            T
                                        
                                    
                                
                             or until a predetermined speed is reached.”)
if there is a solution, output an optimized curve about speed as the set speed curve (See Fig. 7A which shows a speed curve of "Target Vehicle Following" wherein the host vehicle is matching the velocity of the target vehicle)
otherwise, instruct the controller to control the vehicle to travel at a first travel speed curve (See Fig. 8A which shows a speed curve for when the "Target Vehicle Suddenly Stops at 0.3g" or Fig. 10A when a new target vehicle cut-in front of the host vehicle)
Regarding claim 4: 
Shin teaches:
wherein the distance between the vehicle and the front subject is kept as large as possible when the controller controls the vehicle to travel at the set speed curve (from section [0054]: “The simple sliding surface 155 brakes later and harder have two peak braking points and achieving a maximum deceleration of approximately -0.2 g while the modified sliding surface 175 brakes earlier and not as hard with a maximum deceleration rate of -0.1 g whereas each maintains the same area under the curve.”)
Regarding claim 5: 
Shin teaches:
wherein the distance between the vehicle and the front subject is kept as small as possible when the controller controls the vehicle to travel at the set speed curve (from section [0048]: “After the host and target vehicle 110, 150 reach steady state at 50 kph, the target vehicle 150 accelerates at approximately 0.3 g to 100 kph. The host vehicle 110 responds in kind, accelerating to follow the target vehicle 150 as the speed v increases and at a predetermined range r, according to the simple sliding surface 155.”)
Regarding claim 6:
	Shin teaches:
further comprising: at least one sensor configured to detect the relative speed and distance of the vehicle with respect to the front subject (from section [0020]: "Sensing device 115 integral to host vehicle 110 gathers data regarding r and r_dot in relation to target vehicle 110.")
Regarding claim 7: 
Shin teaches:
wherein the processor is configured to determine a constraint equation based on relevant parameters of the vehicle when establishing the optimization function about speed, wherein the constraint equation ensures that the distance between the vehicle and the front subject is kept at a safety threshold (from section [0031]: "An equation can be expressed to describe the simple sliding surface 155 with its acceleration and deceleration limited by                                 
                                    
                                        
                                            β
                                        
                                        
                                            o
                                        
                                    
                                
                            , an absolute value of a set acceleration/deceleration limit selected to ensure smooth braking, to create a modified sliding surface by the following equations."; from section [0034]: "Once v is coincident with the modified sliding surface 175, the vehicle will operate upon the modified sliding surface 175, reducing v until the simple sliding surface 155 is reached and v can subsequently be controlled to                                 
                                    
                                        
                                            v
                                        
                                        
                                            T
                                        
                                    
                                
                            . In this way, the pictured modified sliding surface 175 adds a buffer, or a margin of safety, at higher speeds v above the threshold speed 180 thereby increasing the corresponding range r to the target vehicle 150 through the transition to                                 
                                    
                                        
                                            v
                                        
                                        
                                            T
                                        
                                    
                                
                            .")
Regarding claim 8: 
Shin teaches:
wherein the relevant parameters of the vehicle include at least one of the relative speed of the vehicle with respect to the front subject, human reaction time, and the safety threshold (from section [0031]: "In this way, the pictured modified sliding surface 175 adds a buffer, or a margin of safety, at higher speeds v above the threshold speed 180 thereby increasing the corresponding range r to the target vehicle 150 through the transition to                                 
                                    
                                        
                                            v
                                        
                                        
                                            T
                                        
                                    
                                
                            .")
Regarding claim 9: 
Shin teaches:
wherein the first travel speed curve corresponds to a speed curve of the vehicle traveling at a maximum deceleration (See Fig. 8A which shows a speed curve for when the "Target Vehicle Suddenly Stops at 0.3g" which is an emergency braking situation and involves maximum deceleration)
Regarding claims 10 and 12-17, the claims are directed toward a method that would be performed by the system as configured in claims 1 and 3-9. The cited portions of the Shin reference in view of the Nishira reference used the rejections of claims 1 and 3-9 teach where the system in Shin in view of Nishira is operated to perform the methods recited in claims 10 and 12-17. Therefore, claims 10 and 12-17 are rejected under the same rationales used in the rejections of claims 1 and 3-9.
Regarding claim 18: 
Shin teaches:
A non-transitory storage medium having stored thereon program instructions which, when executed by a processor, cause the method according to claim 10 to be implemented (see parts of claim 10 below):
A method for controlling travel of a vehicle, comprising: setting a speed curve of the vehicle according to a relative speed and distance of the vehicle with respect to a front subject (from section [0022]: “Sensing device 115 provides a data stream of information including at least range, r, and a change in range or a range rate, r_dot. Sensing device 115 can represent a single sensor, a single sensor combined with a processor, a multitude of sensors, or any other known configuration capable of generating the required data stream. One preferred embodiment includes known radar devices 115, but may also include vision, LIDAR, or sonar devices. The sensing device 115 attached to the host vehicle 110 detects r (the distance between the two 
and controlling the vehicle to travel according to the set speed curve (from Section [0022]: “The sensing device 115 attached to the host vehicle 110 detects r (the distance between the two vehicles), and r_dot (relative speed of the target vehicle 150 with respect to the host vehicle 110) for use by the target vehicle following control system 100.”; from section [0024]: "The sliding mode control makes it possible for the ACC system to keep its range-speed state on the simple sliding surface 155.")
Shin does not explicitly teach wherein a nonlinear optimization function about speed is established based on the relative speed and distance of the vehicle with respect to the front subject; and the optimization function is solved, such that the relative speed of the vehicle with respect to the front subject is close to zero when the vehicle travels at a speed corresponding to a solution obtained by solving the optimization function.
	Nishira teaches:
wherein a nonlinear optimization function about speed is established based on the relative speed and distance of the vehicle with respect to the front subject (see at least pages 4-6 and 12 regarding a nonlinear optimization problem and solving an optimal solution of the nonlinear optimization problem. Also, see pages 9-11 regarding relative positon and relative velocity between the own vehicle and the other vehicle.)
and the optimization function is solved, such that the relative speed of the vehicle with respect to the front subject is close to zero when the vehicle travels at a speed corresponding to a solution obtained by solving the optimization function (see at least pages 4-6 and 12 regarding a nonlinear optimization problem and solving an optimal solution of the nonlinear optimization problem. Also, see pages 9-11 regarding relative positon and relative velocity between the own vehicle and the other vehicle. Also, see pages 10-12 regarding driving as close to the target speed as possible (i.e. close to zero).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for automatic speed control in a motor vehicle of Shin by the system of Nishira et al. wherein a nonlinear optimization function about speed is established based on the relative speed and distance of the vehicle with respect to the front subject; and the optimization function is solved, such that the relative speed of the vehicle with respect to the front subject is close to zero when the vehicle travels at a speed corresponding to a solution obtained by solving the optimization function as both systems are directed to system for predicting behaviors of a host vehicle and other surrounding vehicles (e.g. target vehicles) and one of ordinary skill in the art would have recognized the established function of having wherein a nonlinear optimization function about speed is established based on the relative speed and distance of the vehicle with respect to the front subject; and the optimization function is solved, such that the relative speed of the vehicle with respect to the front subject is close to zero when the vehicle travels at a speed corresponding to a solution obtained by solving the optimization function and predictably would have applied it to improve the system and method for automatic speed control in a motor vehicle of Shin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waldhorn (WO 2017221233 A1) is pertinent because it is a system and method are disclosed for intelligent cruise control' which optimizes (for example) a vehicle's velocity profile.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR L KNIGHT whose telephone number is (571)272-5817.  The examiner can normally be reached on Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/C.L.K/Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666